This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,


 4 v.                                                     No. 32,462

 5 PETER CAMPBELL,

 6          Defendant-Appellant.

 7 Gary K. King, Attorney General
 8 Santa Fe, NM

 9 for Appellee

10 Border Law Office
11 Dean E. Border
12 Albuquerque, NM

13 for Appellant

14                                 MEMORANDUM OPINION

15 FRY, Judge.

16          Defendant, Peter Campbell, appeals from his convictions for battery on a police

17 officer; aggravated battery on a police officer; assault on a peace officer; and resisting,

18 evading or obstructing an officer. [DS 1, RP 62] Our calendar notice proposed to
 1 summarily affirm and Defendant filed a memorandum in opposition. We remain

 2 unpersuaded by Defendant’s arguments and affirm.

 3 BACKGROUND

 4        Defendant continues to argue: (1) his convictions should be reversed because

 5 he was arrested without a warrant, which was required under the circumstances, (2)

 6 his convictions should be reversed because the jury was not instructed it had to find

 7 the officers were acting in the lawful discharge of their duties at the time of the

 8 alleged assault/battery, (3) he received ineffective assistance of counsel because his

 9 trial counsel did not raise either of the first two issues in the district court. [DS 6]

10 DISCUSSION

11        In his memorandum in opposition, Defendant does not raise any new legal

12 arguments or new facts supporting his claims. See State v. Sisneros, 98 N.M. 201,

13 202-03, 647 P.2d 403, 404-05 (1982) (party opposing proposed disposition in calendar

14 notice “must come forward and specifically point out errors in fact and law”).

15 CONCLUSION

16        We remain persuaded that our proposed disposition was correct and, for the

17 reasons stated in our calendar notice, affirm Defendant’s convictions.

18        IT IS SO ORDERED.




                                               2
1
2                            CYNTHIA A. FRY, Judge

3 WE CONCUR:



4
5 TIMOTHY L. GARCIA, Judge



6
7 M. MONICA ZAMORA, Judge




                              3